Case 15-56035-sms       Doc 78   Filed 09/19/19 Entered 09/19/19 13:20:39             Desc Main
                                 Document     Page 1 of 5




  IT IS ORDERED as set forth below:



  Date: September 19, 2019
                                                    _________________________________

                                                               Sage M. Sigler
                                                        U.S. Bankruptcy Court Judge

 ________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   IN RE:                              ) CASE NO. 15-56035-SMS
                                       )
   NAOMI D. NARHMARTEY,                ) CHAPTER 13
                                       )
         Debtor.                       )
                                       )
                                       )
   U.S. BANK TRUST NATIONAL            ) CONTESTED MATTER
   ASSOCIATION, AS TRUSTEE OF          )
   THE BUNGALOW SERIES III TRUST,      )
                                       )
         Movant,                       )
                                       )
   vs.                                 )
                                       )
   NAOMI D. NARHMARTEY, and            )
   MARY IDA TOWNSON, Trustee,          )
                                       )
         Respondents.                  )
   ____________________________________)

                                    CONSENT ORDER
            U.S. Bank Trust National Association, as Trustee of the Bungalow Series III
   Trust, c/o SN Servicing Corporation, its servicing agent ("Movant"), filed a Motion for

   Relief from Stay on August 24, 2019 (Doc. No. 76) ("Motion"), and the hearing on the
Case 15-56035-sms      Doc 78    Filed 09/19/19 Entered 09/19/19 13:20:39           Desc Main
                                 Document     Page 2 of 5



   Motion was scheduled for September 17, 2019 at 2:00 p.m. Movant and Debtor have

   consented to the terms herein, there is not any opposition from the Chapter 13 Trustee,

   and good cause has been shown. Accordingly, it is hereby

          ORDERED AND ADJUDGED as follows:

                                              1.

          Debtor acknowledges being delinquent on the post-petition payments as set forth

   under the terms and conditions of the subject loan documents attached to the Motion and

   incorporated herein by reference ("Loan Documents"). The post-petition arrearage is in

   the amount of $7,133.58 and consists of the July 2019 through and including

   September 2019 post-petition payments in the amount of $2,438.07 each, $178.66 late

   charges, and $850.00 attorney’s fees and $181.00 costs incurred by Movant in bringing

   the Motion, minus $1,390.29 in suspense.

                                              2.

          All payments made pursuant to this Consent Order shall have the correct loan

   number xx2768 written thereon and shall be remitted directly to Movant, c/o SN

   Servicing Corporation, P.O. Box 660820, Dallas, TX 75266-0820. Debtor shall cure the

   post-petition arrearage by remitting $594.47 on or before the fifteenth day of each month

   for the period of October 2019 through and including August 2020, and $594.41 on or

   before September 15, 2020.

                                              3.

          Debtor shall make all payments under this Consent Order in strict compliance

   with the terms herein and shall make the October 2019 through and including September

   2019 post-petition regular payments in strict compliance with the terms of the Loan

   Documents.
Case 15-56035-sms      Doc 78     Filed 09/19/19 Entered 09/19/19 13:20:39               Desc Main
                                  Document     Page 3 of 5


                                               4.


          In the event of a default on any of the payments set forth in Paragraphs Two or

   Three above, Movant or Movant’s counsel shall give written notice by first class mail to

   Debtor and Debtor's counsel of Debtor's default and right to cure the default within ten

   (10) days. Debtor shall be presumed to have received the written notice on the fifth (5th)

   calendar day following mailing of said notice provided that said notice was properly

   addressed and that sufficient postage was affixed thereto. Movant shall be entitled to

   attorney’s fees of $85.00 per default notice, plus mailing costs. Upon Debtor's failure to

   cure the default, Movant or Movant’s counsel may file an affidavit of default and a

   delinquency motion, both to be served upon Debtor, Debtor's counsel, and the Chapter 13

   Trustee, and this Court may enter an order modifying the automatic stay without further

   notice or hearing. Said order may order that:

          a) The Motion is granted;
          b) The stay set forth in FBR 4001(a)(3) is hereby waived, and the
          automatic stay is modified to permit Movant to pursue and enforce under
          non-bankruptcy law any and all rights it has in and to that certain real
          property, as more particularly described in the loan documents attached to
          the Motion and incorporated herein by reference, commonly known as
          1875 Chattahoochee Run Drive, Suwanee, GA 30024 (“Real Property"),
          including, but not limited to, advertising and conducting a foreclosure sale
          and seeking confirmation thereof in order to pursue any deficiency, and
          seeking possession of the Real Property. However, Movant and/or its
          successors and assigns may offer, provide, and enter into a potential
          forbearance agreement, loan modification, refinance agreement, short sale,
          deed in lieu of foreclosure, or any other type of loan workout/loss
          mitigation agreement. Movant may contact the Debtor via telephone or
          written correspondence to offer any such agreement; and
          c) Upon completion of any foreclosure sale by Movant during the
          pendency of this case, all proceeds exceeding Movant’s lawful debt that
          would otherwise be payable to the Debtors shall be promptly remitted to
          the Chapter 13 Trustee. The Chapter 13 Trustee shall cease funding
          Movant's pre-petition claim. Movant is granted leave to seek allowance of
          a deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
          shall be entitled to object to said deficiency claim.

                                   [END OF DOCUMENT]
Case 15-56035-sms        Doc 78    Filed 09/19/19 Entered 09/19/19 13:20:39          Desc Main
                                   Document     Page 4 of 5


   PREPARED BY AND CONSENTED TO:
   Attorney for Movant

          /s/
   Marc E. Ripps
   Georgia Bar No. 606515

   P.O. Box 923533
   Norcross, Georgia 30010-3533
   (770) 448-5377
   Email: meratl@aol.com


   CONSENTED TO:
   Attorney for Debtor

           /s/
   R. Jeffrey Field               (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 259670

   Jeffrey Field & Associates
   342 North Clarendon Avenue
   Scottdale, GA 30079
   (404) 499-2700
   Email: contactus@fieldlawoffice.com


   NO OPPOSITION:
   Chapter 13 Trustee

          /s/
   K. Edward Safir              (By Marc E. Ripps, Esq. with express permission)
   Georgia Bar No. 622149
   Attorney for the Chapter 13 Trustee

   Suite 2200
   191 Peachtree Street, NE
   Atlanta, GA 30303-1740
   (404) 525-1110
   Email: EdS@atlch13tt.com
Case 15-56035-sms     Doc 78      Filed 09/19/19 Entered 09/19/19 13:20:39   Desc Main
                                  Document     Page 5 of 5




                    DISTRIBUTION LIST ON CONSENT ORDER

          Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
   following parties in interest:

         Marc E. Ripps, Esq.
         Attorney for Movant
         Via Electronic Notice

         Mary Ida Townson, Esq.
         Chapter 13 Trustee
         Via Electronic Notice

         R. Jeffrey Field, Esq.
         Attorney for Debtor
         Via Electronic Notice

         Naomi D. Narhmartey
         1875 Chattahoochee Run Drive
         Suwanee, GA 30024
